Case 17-12178-JDW         Doc 66    Filed 05/13/19 Entered 05/13/19 10:39:11         Desc Main
                                    Document     Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

IN RE:                                             )                             CHAPTER 13
                                                   )
ALBIRDIA D. BROWN, DEBTOR                          )                    CASE NO. 17-12178-JDW
                                                   )
                                                   )
                                                   )
                                                   )
DITECH FINANCIAL LLC AS                            )                                 MOVANT
AUTHORIZED SERVICER FOR U.S.                       )
                                                   )
BANK, N.A., AS TRUSTEE, SUCCESSOR
                                                   )
IN INTEREST TO WACHOVIA BANK,                      )
NATIONAL ASSOCIATION, AS                                                        RESPONDENT
                                                   )
TRUSTEE, SUCCESSOR BY MERGER TO                    )
FIRST UNION NATIONAL BANK AS                       )
TRUSTEE, FOR MID-STATE TRUST X                     )
                                                   )
VS.                                                )
                                                   )
ALBIRDIA D. BROWN, DEBTOR                          )
WENDELL W BROWN, CO-DEBTOR                         )
                                                   )
                                                   )

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY
              AND THE CO-DEBTOR STAY AND TO ABANDON PROPERTY

         COMES NOW Ditech Financial LLC as authorized servicer for U.S. Bank, N.A., as

Trustee, successor in interest to Wachovia Bank, National Association, as Trustee, successor by

merger to First Union National Bank as Trustee, for Mid-State Trust X (“Movant”), by counsel,

and shows this Court the following:

         1.    This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

automatic stay and under Section 1301(c) of the Bankruptcy Code for relief from the Co-Debtor

stay for all purposes allowed by law and the contract between the parties, including, but not

limited to, the right to foreclose on certain real property described herein.

         2.    Movant is the servicer of a loan secured by certain real property in which Debtor
Case 17-12178-JDW        Doc 66    Filed 05/13/19 Entered 05/13/19 10:39:11          Desc Main
                                   Document     Page 2 of 6


and Co-Debtor have an interest. Said real property is security for a promissory note, and is

commonly known as 293 Cherry Brown Lane, Ashland, Mississippi 38603 (the “Real

Property”). A true, correct and redacted copy of the Deed of Trust-Mississippi (“Deed of Trust”)

is attached hereto as Exhibit A and it is incorporated herein by reference. A true, correct and

redacted copy of the Debtor's Promissory Note is attached and fully incorporated herein as

Exhibit B. True, correct and redacted copies of the Assignments of Deed of Trust are attached

and fully incorporated herein as Exhibit C. The Real Property herein is located in Benton

county, Mississippi, and is described as follows:
Case 17-12178-JDW        Doc 66    Filed 05/13/19 Entered 05/13/19 10:39:11             Desc Main
                                   Document     Page 3 of 6




       3.      Documentation provided is in support of right to seek a lift of stay and foreclose if

necessary.

       4.      Debtor has defaulted in making payments which have come due since this case

was filed. As of April 8, 2019, Debtor is delinquent for five (5) payments of $712.20 each

(December, 2018 to April, 2019); less $221.51 in post-petition suspense, which totals $3,339.49

pursuant to the Note. Additionally, payments are due on the fifth (5th) day of each month.

       5.      As of April 8, 2019, the unpaid principal balance is $65,753.29, and interest is

due thereon in accordance with the Note.

       6.      In addition to the other amounts due to Movant reflected in this Motion, as of the

date hereof, in connection with seeking the relief requested in this Motion, Movant has also

incurred $850.00 in legal fees and $181.00 in costs.

       7.      Because of Debtor's default and inability to make all required, payments in the

amounts and at the times they are required to be made, Movant is not adequately protected and

shows that there is cause for relief from the automatic stay. Movant’s interest would also be

irreparably harmed by the continuation of the Co-Debtor stay.

       8.      Debtor's Schedule A/B values the property at $100,000.00. Upon information

and belief, Movant is not aware of any other liens against the Property.
Case 17-12178-JDW         Doc 66     Filed 05/13/19 Entered 05/13/19 10:39:11               Desc Main
                                     Document     Page 4 of 6


       9.      Upon information and belief, since the filing of the petition herein, the Debtor has

remained in possession of and continues to use the Real Property. If Movant is not permitted to

exercise its right to foreclose upon its security, it will suffer irreparable injury, loss and damage.

       10.     Movant requests it be permitted to contact the Debtor and Co-Debtor via

telephone or written correspondence regarding potential loss mitigation options pursuant to

applicable non-bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short

sales and/or any other potential loan workouts or loss mitigation agreements.

       WHEREFORE, Movant prays as follows:

       (1)     for an Order modifying the automatic stay and Co-Debtor Stay, authorizing

Movant, its successors and assigns, to proceed with the exercise of its private power of sale and

to foreclose under its Deed of Trust and appropriate state statutes;

       (2)     Because the Deed of Trust so provides, Debtor is responsible for Movant’s

reasonable attorney’s fees;

       (3)     that Movant, at its option, be permitted to contact the Debtor and Co-Debtor via

telephone or written correspondence regarding potential loss mitigation options pursuant to

applicable non-bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short

sales and/or any other potential loan workouts or loss mitigation agreements;

       (4)     for waiver of Bankruptcy Rule 4001 (a)(3); and

       (5)     for such other and further relief, both general and specific, as is just and equitable.
Case 17-12178-JDW     Doc 66   Filed 05/13/19 Entered 05/13/19 10:39:11          Desc Main
                               Document     Page 5 of 6


                                        13th day of ___________________,
      Respectfully submitted, this the _____          May                2019.


                                DITECH FINANCIAL LLC AS AUTHORIZED
                                SERVICER FOR U.S. BANK, N.A., AS TRUSTEE,
                                SUCCESSOR IN INTEREST TO WACHOVIA BANK,
                                NATIONAL    ASSOCIATION,   AS    TRUSTEE,
                                SUCCESSOR BY MERGER TO FIRST UNION
                                NATIONAL BANK AS TRUSTEE, FOR MID-STATE
                                TRUST X




                          BY: /s/ Karen A. Maxcy
                              Karen A. Maxcy
                              Mississippi Bar No. 8869
                              McCalla Raymer Leibert Pierce, LLC
                              1544 Old Alabama Road
                              Roswell, GA 30076
                              Direct Phone 678-321-6965
                              Email: Karen.Maxcy@mccalla.com
                              Attorney for Movant
Case 17-12178-JDW       Doc 66       Filed 05/13/19 Entered 05/13/19 10:39:11   Desc Main
                                     Document     Page 6 of 6




                               CERTIFICATE OF SERVICE

       I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, do hereby certify that on
this date, I served a copy of MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND
TO ABANDON PROPERTY filed in this bankruptcy matter on the following parties at the
addresses shown, through the Court’s ECF/CMF system, and/or via U.S. Mail First Class,
postage prepaid and properly addressed, to-wit:
Debtor
Albirdia D. Brown
293 Cherry Brown Lane
Ashland, MS 38603

Co-Debtor
Wendell W Brown
293 Cherry Brown Lane
Ashland, MS 38603

Debtor's Attorney                            (via ECF/CMF Electronic Notice)
Heidi Schneller Milam
P.O. Box 1169
Southaven, MS 38671

Chapter 13 Trustee                           (via ECF/CMF Electronic Notice)
Locke D. Barkley
6360 I-55 North
Suite 140
Jackson, MS 39211

U.S. Trustee                                 (via ECF/CMF Electronic Notice)
U. S. Trustee
501 East Court Street, Suite 6-430
Jackson, MS 39201

                            13th
       CERTIFIED, this the ________             May
                                    day of ____________________, 2019.



                                              /s/ Karen A. Maxcy
                                              Karen A. Maxcy
